                                      Case 2:20-cv-02771-AB-JC Document 1 Filed 03/25/20 Page 1 of 4 Page ID #:1



                                       1   CALVIN E. DAVIS (SBN: 101640)
                                           cdavis@grsm.com
                                       2   EMERSON H. KIM (SBN: 285142)
                                           ekim@grsm.com
                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd Floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5002
                                       5   Facsimile: (213) 680-4470
                                       6   Attorneys for Defendant
                                           SD&A TELESERVICES, INC.
                                       7
                                       8                         UNITED STATES DISTRICT COURT
                                       9                        CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11   ANFINN SKULEVOLD, NANCY                  )   CASE NO.
Gordon Rees Scully Mansukhani, LLP




                                           RUIZ, and MIKE GERZEVITZ,                )
  633 West Fifth Street, 52nd Floor




                                      12   individually and on behalf of all others )
                                           similarly situated,                          NOTICE OF REMOVAL
      Los Angeles, CA 90071




                                                                                    )
                                      13                                            )
                                                                    Plaintiffs,     )   [Filed concurrently with Declaration of
                                      14                                            )   Calvin E. Davis]
                                                 vs.
                                      15                                            )
                                           SD&A TELESERVICES, INC., a               )
                                      16   Georgia corporation, and DOES 1          )
                                           through 50, inclusive                    )
                                      17                                            )
                                                                    Defendant. )
                                      18
                                      19
                                           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                      20
                                                 PLEASE TAKE NOTICE that Defendant SD&A TELESERVICES, INC.
                                      21
                                           (“SD&A”) hereby removes to this Court the state court action described below.
                                      22
                                           I.    THE REMOVED CASE
                                      23
                                                 1.     On February 7, 2020, Plaintiffs Anfinn Skulevold, Nancy Ruiz, and
                                      24
                                           Mike Gerzevitz (collectively, “Plaintiffs”) filed a class action complaint
                                      25
                                           (“Complaint”) alleging two claims under the Telephone Consumer Protection Act
                                      26
                                           (“TCPA”), 47 U.S.C. §§ 227, et seq., and a third claim under California’s Unfair
                                      27
                                           Competition Law (“UCL”), Business and Professions Code §§ 17200, et seq., in
                                      28
                                                                                 -1-
                                                                         NOTICE OF REMOVAL
                                      Case 2:20-cv-02771-AB-JC Document 1 Filed 03/25/20 Page 2 of 4 Page ID #:2



                                       1   the Superior Court of the State of California for the County of Los Angeles,
                                       2   entitled Anfinn Skulevold, et al. v. SD&A Teleservices, Inc., Case No.
                                       3   20STCV05038 (the “State Action.”).
                                       4   II.   PROCEDURAL REQUIREMENTS
                                       5         2.     Pursuant to 28 U.S.C. § 1446(b), a Notice of Removal “shall be filed
                                       6   within thirty days after the receipt by the defendant, through service or otherwise,
                                       7   of a copy of the initial pleadings setting forth the claim for relief upon which such
                                       8   action or proceeding is based, or within thirty days after the service of summons
                                       9   upon the defendant if such initial pleading has been filed in court and is not
                                      10   required to be served on the defendant, whichever period is shorter.”
                                      11         3.     On March 19, 2020, SD&A received service of the Summons and
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   Complaint. As such, SD&A is timely filing this notice within 30 days of receiving
      Los Angeles, CA 90071




                                      13   the initial pleadings.
                                      14         4.     Pursuant to 28 U.S.C. § 1446(a), SD&A is also filing copies of all
                                      15   process, pleadings, and orders for the State Action that has been served on it. True
                                      16   and correct copies are attached as Exhibits A through D to the Declaration of
                                      17   Calvin E. Davis (“Davis Decl.”), which is being filed concurrently.
                                      18         5.     SD&A is unaware of any other defendants who were served with the
                                      19   Complaint and whose consent would be necessary for removal. The only other
                                      20   defendants designated in the Complaint are unknown fictitious defendants, Does 1-
                                      21   50.
                                      22         6.     Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), venue is proper in the
                                      23   Central District of California because this district embraces the place in which the
                                      24   State Action has been pending.
                                      25         7.     Pursuant to 28 U.S.C. § 1446(d), SD&A will promptly file a true and
                                      26   correct copy of this Notice of Removal in the State Action and give written notice
                                      27   thereof to all adverse parties.
                                      28
                                                                                 -2-
                                                                         NOTICE OF REMOVAL
                                      Case 2:20-cv-02771-AB-JC Document 1 Filed 03/25/20 Page 3 of 4 Page ID #:3



                                       1   III.   FEDERAL QUESTION JURISDICTION
                                       2          8.    This Court has original jurisdiction in actions “arising under the
                                       3   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Defendants
                                       4   may remove to the appropriate district court “any civil action brought in a State
                                       5   court of which the district courts of the United States have original jurisdiction.”
                                       6   28 U.S.C. § 1441(a).
                                       7          9.    This Court has original jurisdiction over the TCPA claims pursuant to
                                       8   28 U.S.C. § 1331. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 385–86
                                       9   (2012) (federal courts have original jurisdiction over TCPA claims). Therefore,
                                      10   SD&A is properly removing its State Action to this Court pursuant to 28 U.S.C. §
                                      11   1441(a)
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   IV.    SUPPLEMENTAL JURISDICTION
      Los Angeles, CA 90071




                                      13          10.   Pursuant to 28 U.S.C. § 1367(a), where the Court has original
                                      14   jurisdiction in a civil action, as it does here, “it shall have supplemental jurisdiction
                                      15   over all other claims that are so related to claims in the action within such original
                                      16   jurisdiction that they form part of the same case or controversy under Article III of
                                      17   the United States Constitution.”
                                      18          11.   Even if one of several claims does not ‘arise under’ federal law,
                                      19   removal is still appropriate if that claim is transactionally related (i.e.
                                      20   ‘supplemental’) to at least one substantial federal claim. Emrich v. Touche Ross &
                                      21   Co., 846 F.2d 1190, 1195 (9th Cir. 1988). A single case exists in the constitutional
                                      22   sense wherever the state and federal claims arise from a “common nucleus of
                                      23   operative facts” such that a plaintiff “would ordinarily be expected to try them all
                                      24   in a single judicial proceeding.” United Mine Workers v. Gibbs, 383 U.S. 715, 725
                                      25   (1966)
                                      26          12.   Here, Plaintiffs’ causes of action arise out of the same nucleus of
                                      27   operative facts; e.g. the alleged improper telephone calls by SD&A to Plaintiffs on
                                      28   Plaintiffs’ telephones without consent. Accordingly, supplemental jurisdiction
                                                                                   -3-
                                                                        NOTICE OF REMOVAL
                                        Case 2:20-cv-02771-AB-JC Document 1 Filed 03/25/20 Page 4 of 4 Page ID #:4



                                         1   under 28 U.S.C. § 1367 of Plaintiffs’ UCL claim, is appropriate.
                                         2   V.    CONCLUSION
                                         3         13.     For the foregoing reasons, SD&A respectfully requests that the State
                                         4   Action be removed to the United States District Court, Central District of
                                         5   California.
                                         6         14.     If any question arises as to the propriety of the removal of this action,
                                         7   SD&A requests the opportunity to present a brief and oral argument in support of
                                         8   its position that this case should be removed to this Court.
                                         9
                                             Dated: March 24, 2020                        GORDON REES SCULLY
                                        10                                                MANSUKHANI, LLP
                                        11
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd Floor




                                        12                                                By:
                                                                                                CALVIN E. DAVIS
        Los Angeles, CA 90071




                                        13                                                      EMERSON H. KIM
                                        14                                                      Attorneys for Defendant
                                                                                                SD&A TELESERVICES, INC.
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
1207413/50752198v.1
                                                                                   -4-
                                                                           NOTICE OF REMOVAL
